DETAILED ACTION
This action is in response to the applicant’s amendment filed on 13 July 2021. Claims 2-5, 9-10, 12-15, 18-19 and 22 are pending and examined. Claims 2 and 12 are currently amended. Claims 1, 6-8, 11, 16-17, 20-21 and 23-25 are cancelled.
Response to Amendment
The Amendment filed 13 July 2021 has been entered. Claims 2-5, 9-10, 12-15, 18-19 and 22 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 13 July 2021, with regard to the rejections of claims 2 and 12 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a travel state determination unit in claim 2;
a space information generation unit in claim 2;
a trunk opening allowability determination unit in claim 2;
a control unit in claim 2.
The structure of the above units are described in page 25, lines 6-14 as a controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5, 10, 12, 14-15, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US20020084675, hereinafter Buchanan) in view of Hidenori (JP2015020495, hereinafter Hidenori), and further in view of Norris (US20070198144, hereinafter Norris).
As to Claims 2 and 12, Buchanan teaches an apparatus and a method for controlling a vehicle, comprising:
a travel state determination unit configured to collect travel information about the vehicle and determine a travel state of the vehicle based on the collected travel information (Buchanan, para 0019 teaches determining if the vehicle is in park using sensor data; Fig. 3); 
a space information generation unit configured to collect scan information about a surrounding space of the vehicle and generate space information about the vehicle based on the Buchanan, para 0022 teaches determining obstruction near the liftgate of the vehicle using sensor data; Fig. 3); 
a trunk opening allowability determination unit configured to determine whether the trunk of the vehicle is allowed to be opened based on the generated space information when the travel state of the vehicle is determined to be a reverse gear stage (Buchanan, para 0005 teaches sensing objects when a vehicle is in reverse to prevent vehicle damage when the power liftgate is activated, which is determining when the vehicle is in a reverse gear whether the liftgate will be obstructed when it is time to be activated, i.e. whether the liftgate is allowed to be opened); and
a control unit configured to generate a control signal for controlling at least one of a notification apparatus or the trunk according to a result of determining whether the trunk is allowed to be opened (Buchanan, para 0018 teaches a controller determining whether issue a signal to an actuator of open the liftgate or to the warning system), 
Buchannan further teaches determining the distance of an obstacle (Buchanan, para 0016).
Buchannan does not teach calculating a distance between the most distant point on an opening trajectory of the trunk and the vehicle by determining a trunk size from a trunk size information, and determining that the trunk is allowed to be opened when a sum of a body size of an user and the distance between the most distant point and the vehicle is less than the distance between the vehicle and the obstacle and the control unit is configured to, when a determination is made that the trunk is not allowed to be opened, control the vehicle to move forward or backward by a distance to allow the trunk to be opened.
Hidenori, para 0041 teaches a distance to an obstacle; para 0042 teaches most distant point of the trunk/liftgate, also see Fig. 6; para 0043, 0044 teach a sum of body size of an user and the distance between the most distance point and the vehicle is less than the distance between the vehicle and the obstacle and avoiding hitting the user with proper vehicle-obstacle distance; para 0047, 0048 further teaches trunk/liftgate allowed to open when the sum of the body size of an user and the distance between the most distance point and the vehicle is less than the distance between the vehicle and the obstacle; also see Fig. 9 and related texts) and the control unit is configured to, when a determination is made that the trunk is not allowed to be opened, control the vehicle to move forward or backward by a distance to allow the trunk to be opened (Hidenori, para 0048 teaches “…when the measurement distance is shorter than the maximum movable distance of the rear door, the drive control unit advances the vehicle more than the difference between the measurement distance and the maximum movable distance...”, also see para 0046-0047, para 0049 and Fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method disclosed by Buchanan to consider the distance between the vehicle and the obstacle and the distance between the most distant point of the trunk and user body size to determine allowability of the vehicle since both Hidenori, para0005).
Hidenori further teaches determining the trunk cannot be opened and outputting a distance by which the vehicle needs to be moved forward or backward to open the trunk (See at least Hidenori, para 0047, the drive control unit calculates a difference between the measurement distance and control the drive source and the drive system to advance the parked vehicle by the calculated movement distance, para 0046 and 0056) and a control unit controlling the vehicle to move forward or backward by the distance to allow the trunk to be opened (See at least Hidenori, para 0046-0047, para 0056).
Buchanan modified by Hidenori does not teach outputting information indicating that the trunk is not allowed to be opened and the control unit controls the vehicle operation when there is an additional movement command from a driver.
Norris teaches displaying data/information on the dashboard operator control unit (See at least Norris, para 0062, para 0077) and a user reading the displayed information and make adjustments to the vehicle’s travel and/or commands to one or more payloads by providing the commands into the dashboard operator control unit (See at least Norris, para 0096).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method disclosed by Buchanan and modified by Hidenori to include outputting information indicating that the trunk is not allowed to be opened and the control unit controls the vehicle operation when there is an additional movement command from a driver as taught by Hidenori to control the vehicle and systems or payloads on the vehicle when the vehicle is in autonomous or teleoperational mode (Norris, para 0011).
As to Claims 4 and 14, Buchanan in view of Hidenori and Norris teaches the apparatus of claim 2 and the method of claim 12.
Hidenori further teaches wherein the space information generation unit generates the space information corresponding to at least one of the distance between the vehicle and the obstacle or a three-dimensional space based on the collected scan information (Hidenori, para 0041 teaches a distance between the vehicle and an obstacle).
As to Claims 5 and 15, Buchanan in view of Hidenori and Norris teaches the apparatus of claim 2 and the method of claim 12.
Buchanan further teaches wherein the space information generation unit is configured to collect scan information about a surrounding space of a trunk area where the trunk is located in the vehicle and generate space information about the surrounding space of the trunk area (Buchanan, para 0016 teaches sensors sensing objects and the processor analyses the received signal to detect the presence and distance of an obstruction; Fig. 1).
As to Claims 10 and 19, Buchanan in view of Hidenori and Norris teaches the apparatus of claim 2 and the method of claim 12.
Buchanan further teaches when the determination is made that the trunk is not allowed to be opened, the control unit is configured to generate a control signal for notifying the user that the trunk is not allowed to be opened, as the control signal for controlling the notification apparatus and generate a control signal for controlling the trunk not to be opened even when a trunk opening command is input by the user, as the control signal for controlling the trunk (Buchanan, para 0023 teaches when it is determined that the trunk is not allowed to be opened, the operation of the trunk is halted and reversed; a warning is sent to the driver).
As to Claim 22, Buchanan in view of Hidenori and Norris teaches the apparatus of claim 2.
Hidenori further teaches wherein the trunk opening allowability determination unit comprises information about the body size of the user, and determines whether the trunk is allowed to be opened based on the comprised information about the body size of the user (Hidenori, para 0043, 0044 teach a sum of body size of an user and the distance between the most distance point and the vehicle is less than the distance between the vehicle and the obstacle and avoiding hitting the user with proper vehicle-obstacle distance; para 0047, 0048 further teaches trunk/liftgate allowed to open when the sum of the body size of an user and the distance between the most distance point and the vehicle is less than the distance between the vehicle and the obstacle; also see Fig. 9 and related texts).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Hidenori and Norris as applied to claims 2 and 12, and further in view of KJAER-LOHSE (US20180118100, hereinafter KJAER-LOHSE).
As to Claims 3 and 13, Buchanan in view of Hidenori and Norris teaches the apparatus of claim 2 and the method of claim 12.
Buchanan modified by Hidenori and Norris does not explicitly teach wherein when gear stage detection information included in the collected travel information indicates the reverse gear stage, the travel state determination unit determines that the travel state of the vehicle is a parking/stopping state.
KJAER-LOHSE, para 0030 teaches determining parking of the vehicle is in progress when a reverse gear is selected).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method taught by Buchanan and modified by Hidenori and Norris to determine the vehicle in a parking state when the vehicle is in a reverse stage as taught by KJAER-LOHSE to provide an improved road vehicle turn signal assist system (KJAER-LOHSE, para 0011).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Hidenori and Norris as applied to claims 2 and 12, and further in view of Ogino (US20100250052, hereinafter Ogino).
As to Claims 9 and 18, Buchanan in view of Hidenori and Norris teaches the apparatus of claim 2 and the method of claim 12.
Buchanan further teaches a determination is made that the trunk is allowed to be opened, the control unit is configured to generate a control signal for controlling the trunk to be opened, as the control signal for controlling the trunk (Buchanan, para 0022 teaches when it is determined the trunk is allowed to be opened, the controller controls the trunk to be opened; also see para 0018).
Buchanan modified by Hidenori and Norris does not explicitly teach a trunk opening command is input by the user and generating a control signal for notifying the user that the trunk is allowed to be opened, as the control signal for controlling the notification apparatus. 
Ogino, para 0009 teaches operation instructions input by a user and executing the operation corresponding to the instructions when determined obstacles does not interrupts the operation; para 0024, 0025 teach information related to open/close trunk lids is output to the controller; para 0028, 0029 teach communication ECU communicate with a user device for inputting instructions and for outputting vehicle status information to the user; also para 0032 teaches speaker notifying a status of a door; para 0061, lines 10-17 teach user inputting instructions from a cellphone and receiving information from the monitor using the cell phone).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method taught by Buchanan and modified by Hidenori and Norris to notify the user the trunk is allowed to be opened since both references relate to vehicle control as taught by Oligo to provide an in-vehicle monitor for monitoring a vehicle and for securing safety of operation of a part of the vehicle (Oligo, para 0008). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                   
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667